Name: 97/349/EC: Commission Decision of 27 May 1997 amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU institutions and European civil service;  regions and regional policy;  EU finance;  industrial structures and policy;  regions of EU Member States
 Date Published: 1997-06-06

 Avis juridique important|31997D034997/349/EC: Commission Decision of 27 May 1997 amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88 Official Journal L 148 , 06/06/1997 P. 0029 - 0029COMMISSION DECISION of 27 May 1997 amending the list of areas in industrial decline under Objective 2 as designated in Council Regulation (EEC) No 2052/88 (97/349/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 9 (3) thereof,Whereas a list of areas eligible under Objective 2 was drawn up by Commission Decision 94/169/EC (3), as last amended by Decision 96/634/EC (4), for the period 1994 to 1996;Whereas this list was amended by Commission Decision 96/472/EC (5), as amended by Decision 97/237/EC (6) for the 1997 to 1999 programming period;Whereas a technical error was introduced into Decision 96/472/EC as regards the designation of industrial areas eligible under Objective 2 in the region of Lombardy,HAS ADOPTED THIS DECISION:Article 1 The list of areas in industrial decline under Objective 2 for the period 1997 to 1999, as drawn up pursuant to Article 9 (3) of Regulation (EEC) No 2052/88, is hereby amended in respect of the three communes belonging to the Milan district in the region of Lombardy. The changes to be made are as follows:1. Commune of Garbagnate Milanese: the 'frazione di Bariana` is replaced by the cadastral sections 1 to 4, 29, 33 and 34;2. Commune of Lainate: the cadastral sections 5 to 9, 13 and 15, are withdrawn and replaced by the cadastral sections 10, 12, 18, 19, 22, 28, 31, 34 and 35;3. Commune of Arese: cadastral sections 12, 13, 16, 17 and 18, are replaced by sections 4, 7, 8, 9, 21, 22, 23 and 25.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 May 1997.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 81, 24. 3. 1994, p. 1.(4) OJ No L 284, 6. 11. 1996, p. 19.(5) OJ No L 193, 3. 8. 1996, p. 54.(6) OJ No L 94, 9. 4. 1997, p. 20.